
	
		I
		111th CONGRESS
		1st Session
		H. R. 3128
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Reserve Act to authorize Federal
		  Reserve Banks to examine the methodologies of used by nationally recognized
		  statistical rating organizations in analyzing and rating asset backed
		  securities and structured finance products.
	
	
		1.Examination authority with
			 respect to nationally recognized statistical rating organizationsSection 13 of the Federal Reserve Act is
			 amended by adding at the end the following new paragraph:
			
				(15)Examination
				authority with respect to nationally recognized statistical rating
				organizations
					(A)In
				generalThe Board may
				authorize any Federal reserve bank to examine the methodologies used by
				nationally recognized statistical rating organizations in analyzing and rating
				asset backed securities and structured finance products. Such examinations
				shall be subject to such limitations, restrictions, and regulations as the
				Board may prescribe.
					(B)DefinitionsFor
				purposes of this paragraph:
						(i)Asset backed
				securityThe term asset
				backed security means—
							(I)a security that is
				primarily serviced by the cash flows of a discrete pool of receivables or other
				financial assets (including mortgages), either fixed or revolving, that by
				their terms convert into cash within a finite time period, plus any rights or
				other assets designed to assure the servicing or timely distributions of
				proceeds to the security holders; and
							(II)such other
				security as the Board may prescribe.
							(ii)Nationally
				recognized statistical rating organizationThe term
				nationally recognized statistical rating organization has the same
				meaning as in section 3(a)(62) of the Securities Exchange Act of 1934 (15
				U.S.C. 78c(a)(62)).
						(iii)SecurityThe term security has the same
				meaning as in section 3(a)(10) of the Securities Exchange Act of 1934 (15
				U.S.C. 78c(a)(10)).
						(iv)Structured
				finance productThe term structured finance product
				means a product that includes—
							(I)the pooling of assets (either cash-based or
				synthetically created);
							(II)the tranching of
				liabilities that are backed by such assets;
							(III)de-linking of
				the credit risk of such assets from the credit risk of the originator (usually
				through use of a finite-lived, standalone financing vehicle); or
							(IV)such other
				elements as the Board may
				prescribe.
							.
		
